TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00410-CR


Daniel Veley, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
NO. C-1-CR-08-211383, HONORABLE DAVID CRAIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM
		Appellant's brief was due November 19, 2009.  The brief has not been received, no
extension of time has been requested, and appellant's retained attorney, John L. Fritz, did not
respond to this Court's notice that the brief is overdue.
		The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and whether retained counsel has abandoned the appeal. 
See Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations. 
A record from this hearing, including copies of all findings and orders and a transcription of the court
reporter's notes, shall be forwarded to the Clerk of this Court for filing as a supplemental record no
later than February 26, 2010.  See Tex. R. App. P. 38.8(b)(3).

Before Justices Patterson, Puryear and Henson
Abated
Filed:   January 28, 2010
Do Not Publish